Citation Nr: 1230643	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  09-20 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increase in the 20 percent evaluation currently assigned for diabetes mellitus.  

2.  Entitlement to an increase in the 20 percent evaluation currently assigned for peripheral neuropathy of the right lower extremity.  

3.  Entitlement to an increase in the 20 percent evaluation currently assigned for peripheral neuropathy of the left lower extremity.  

4.  Entitlement to an increase in the 10 percent evaluation currently assigned for diabetic retinopathy.  

5.  Entitlement to an initial compensable evaluation for hypertension with early manifestations of diabetic nephropathy.  

6.  Entitlement to an initial compensable evaluation for erectile dysfunction.  

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from May 1968 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and August 2008 RO decisions.  


FINDINGS OF FACT

1.  The Veteran's diabetes is manifested by insulin dependence and a restricted diet, but does not require regulation of activities; there are no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or twice a month visits to a diabetic care provider, or any additional complications or disability not already compensated by VA.  

2.  The Veteran's peripheral neuropathy of the right and left lower extremity is manifested by symptoms most compatible with moderate incomplete paralysis of the sciatic nerve, and no greater.  

3.  The Veteran's diabetic retinopathy is manifested by corrective visual acuity of 20/40, bilaterally, and there is no medical evidence of any additional residuals or associated active eye pathology.  

4.  Since service connection was granted, the Veteran's hypertension has required continuous medication for control, but does not cause any impairment of renal function.  

5.  Since service connection was granted, the Veteran does not have penile deformity, and he is in receipt of special monthly compensation on account of the loss of use of a creative organ.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 percent for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.119, Part 4, including Diagnostic Code 7913 (2011).  

2.  The criteria for an evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2011).  

3.  The criteria for an evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2011).  

4.  The criteria for an evaluation in excess of 10 percent for diabetic retinopathy are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.84a, Part 4, including Diagnostic Code 6079 (in effect prior to December 10, 2008).  

5.  The criteria for an initial increased evaluation to 10 percent, and no higher, for hypertension with early manifestations of diabetic nephropathy have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.104, Part 4, including Diagnostic Code 7101 (2011).  

6.  The criteria for a compensable rating for erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.31, 4.115b, Part 4, including Diagnostic Codes 7599-7522 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in November 2006.  Additionally, a more detailed explanation of VA's duty to assist was sent to the Veteran and his representative in December 2008.  Although the most recent letter was not sent prior to initial adjudication of his claim, this is not prejudicial to the Veteran, as the claims were readjudicated and a statement of the case (SOC) was promulgated in April 2009.  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

With respect to the duty to assist in this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA medical records have been obtained and associated with the claims file.  The Veteran was also examined by VA during the pendency of this appeal and was afforded an opportunity for a personal hearing, but declined.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Increased Ratings

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Diabetes Mellitus

The Veteran is currently assigned a 20 percent evaluation for diabetes mellitus under Diagnostic Code (DC) 7913, which provides for a 100 percent evaluation when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  A 60 percent evaluation requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 40 percent evaluation is assigned for diabetes requiring insulin, restricted diet, and regulation of activities.  A 20 percent rating is assigned for diabetes requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, and a 10 percent evaluation when diabetes is manageable by restricted diet only.  38 C.F.R. § 4.119 (2011).  

In order to be entitled to the next higher evaluation of 40 percent, the evidence must show that the Veteran's diabetes requires insulin, restricted diet, and regulation of activity.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).  While the Veteran's condition does require insulin and a restricted diet, the evidence fails to establish that his activities are medically regulated because of diabetes.  The Veteran does not claim nor do the medical reports of record reflect any treatment or hospitalization for ketoacidosis or episodes of hypoglycemic reactions, and a review of the numerous VA outpatient treatment notes of record do not show that his activities have been regulated as defined in applicable criteria.  On the contrary, the VA examiner in July 2008, reported that the Veteran did not have to restrict his activities because of his diabetes mellitus.  

In light of the discussion above, the Board finds that the 20 percent evaluation assigned for the Veteran's diabetes mellitus accurately depicts the severity of the condition for the entirety of the rating period on appeal, and there is no basis for higher staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Peripheral Neuropathy

The Veteran asserts that the evaluations currently assigned for his peripheral neuropathy of the right and left lower extremities do not accurately reflect the severity of his disability.  

In this case, the Veteran's complaints and the objective findings concerning his peripheral neuropathy of the lower extremities were essentially the same during the pendency of this appeal, manifested principally by pain, numbness, tingling and a burning sensation in both lower extremities.  

When examined by VA in December 2006, the Veteran reported pain, numbness, tingling and burning sensation in his feet on a daily basis, which was alleviated by walking, but denied any additional neuropathy symptoms.  On examination, there was some decreased sensation to vibratory and light touch in both lower extremities.  However, position sensation, gait, balance, and muscle tone and bulk were all normal, and there was no evidence of muscle atrophy.  The examiner also indicated that the Veteran's peripheral neuropathy of the lower extremities did not have any effect on his occupational routine daily activities.  

Similarly, when examined by VA in July 2008, there was no evidence of any balance, incoordination or mobility problems and gait were normal.  Other than some decreased vibratory sensation, 1+ patellar reflex and zero Achilles reflex, bilaterally, the remaining neurological findings were within normal limits.  

The VA outpatient notes showed that the Veteran was seen for various maladies on numerous occasions from 2006 to 2010.  Although the Veteran was seen for lower extremity problems, including knee replacement and toe (hallux valgus) surgery, they do not show any complaints or neurological changes in his lower extremities associated with his diabetes mellitus.  

The Veteran's peripheral neuropathy of the lower extremities are currently evaluated under the diagnostic criteria set forth at DC 8520 for incomplete paralysis of the sciatic nerve.  A 10 percent evaluation may be assigned for mild incomplete paralysis.  Incomplete paralysis with moderate and moderately severe symptomatology warrants a 20 percent and a 40 percent evaluation, respectively.  Incomplete paralysis with severe symptomatology and marked muscular atrophy warrants a 60 percent evaluation.  An 80 percent rating is warranted for complete paralysis of the nerve when the foot dangles and drops and there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520 (2011).  

VA regulations provide that neurological conditions are to be evaluated based upon the impairment of motor, sensory, or mental functioning.  38 C.F.R. § 4.120 (2011).  The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  

The Veteran's neurological symptom involves primarily sensory impairment in both lower extremities.  However, with no more than sensory impairment, no more than moderate impairment is shown.  

In this case, the objective findings on all of the medical reports and examinations during the pendency of this appeal did not reflect more than moderate neurological impairment.  Other than a reported history of pain, numbness and decreased sensation and reflexes, there has been no evidence of any additional neurological symptoms involving his lower extremities.  Further, there was no showing of any associated weakness, muscle atrophy, gait disturbance, or any bowel or bladder impairment on any of the VA examinations or outpatient notes during the pendency of this appeal, including the one year period prior to receipt of this claim.  

Based on the clinical and diagnostic evidence of record, the Board finds that the evidence does not show clinically significant symptoms compatible with sciatic neuropathy associated with the Veteran's diabetes mellitus commensurate with the criteria for more than moderate impairment so as to warrant a rating in excess of 20 percent at anytime during the pendency of this appeal, including the one year period prior to receipt of the Veteran's claim for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Retinopathy

Initially, it should be noted that the criteria for the evaluation of disabilities of the eyes were amended effective December 10, 2008.  However, the amended criteria govern cases only when the claim is filed on or after that date.  73 Fed. Reg. 66543 (November 10, 2008).  As previously noted, the claim for an increased rating for the Veteran's right eye disability was received in October 2006.  Therefore, the rating criteria revised effective December 20, 2008, are not applicable.  

The Veteran was assigned a 10 percent evaluation for his retinal diabetic retinopathy by the RO in April 2007, based on his visual acuity.  The findings from VA eye examination in December 2006, showed corrected vision of 20/30 in the right eye and 20/50 in the left eye.  The Veteran denied any ocular pain, and there was no evidence of diplopia or other eye pathology associated with his diabetes mellitus.  The Veteran was shown to have senile cataracts, which the examiner opined was not related to his diabetes mellitus.  

Additional VA optometry outpatient notes showed his vision was 20/30 in the right eye and 20/60 in the left eye when seen in April 2009, and 20/40, bilaterally when evaluated in July 2010.  Replacement glasses were prescribed on both occasions.  

The Veteran's diabetic retinopathy is rated for impairment of central visual acuity under DC 6079, which provides for a 10 percent evaluation when vision is 20/50 in one eye and 20/40 in the other eye.  The next higher evaluation of 20 percent requires vision of at least 20/70 in one eye and 20/50 in the other eye.  In the instant case, the Veteran's visual acuity has been no worse than 20/60 in one eye and 20/40 in the other eye during the pendency of this appeal.  In fact, on the most recent eye examination in 2010, the Veteran's visual acuity was 20/40, bilaterally, which is commensurate with a noncompensable evaluation.  See 38 C.F.R. § 4.84a, Table V.  Accordingly, an increased evaluation based on impairment of vision is not warranted.  Similarly, the evidence of record does not demonstrate any field of vision loss, pain, rest-requirement, episodic incapacity, or active pathology associated with his service-connected eye disability or diabetes mellitus.  Thus, an evaluation in excess of 10 percent under any other potentially applicable rating code is not warranted.  

Hypertension

Service connection was granted for hypertension with early manifestations of diabetic nephropathy by the RO in August 2008, based on a July 2008 VA examiner's assessment that the disability was secondary to the Veteran's service-connected diabetes mellitus.  The examiner indicated that while the Veteran reported that he was diagnosed with hypertension and diabetes around the same time by a private doctor, the private medical records were unavailable and, therefore, his allegations could not be confirmed.  However, he noted that there was a diagnosis of hypertension in 1986, which was a few years after the diagnosis of diabetes.  Therefore, it was more likely than not that the Veteran's hypertension was secondary to the service-connected diabetes mellitus.  

The examiner also noted that there was evidence in the record of micro-albuminuria, which was an early manifestation of diabetic nephropathy.  In the report, however, the examiner also stated, unequivocally, that there were no symptoms of diabetic nephropathy on examination, nor were there any complaints or findings of renal dysfunction.  In any event, the RO assigned a noncompensable evaluation for hypertension with early manifestations of diabetic nephropathy under DC 7541; effective from May 8, 2001, the date of liberalizing regulations that established presumption of service incurrence for diabetes mellitus.  

Under DC 7541, the assignment of a noncompensable evaluation is warranted for renal dysfunction due to diabetic nephropathy with hypertension, manifested by albumin and casts in urine with history of acute nephritis; or, hypertension noncompensably rated under 38 C.F.R. § 4.104, DC 7101.  

A 30 percent evaluation is warranted for renal dysfunction, manifested by albumin that is constant or recurring with hyaline and granular casts or red blood cells in urine; or, transient or slight edema or hypertension at least 10 percent disabling (i.e., diastolic pressure predominantly 100 millimeters of mercury (mm/Hg) or more, or; systolic pressure predominantly 160 mm/Hg or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 mm/Hg or more who requires continuous medication for control) under 38 C.F.R. § 4.104, DC 7101.  

A 60 percent evaluation is warranted for renal dysfunction, manifested by constant albuminuria with some edema; or, definite decrease in kidney function; or hypertension at least 40 percent disabling (i.e., diastolic pressure predominantly 120 mm/Hg or more) under 38 C.F.R. § 4.104, DC 7101.

Assignment of an 80 percent evaluation is warranted for renal dysfunction, manifested by persistent edema and albuminuria with blood urea nitrogen (BUN) of 40 to 80 mg%; or, creatinine 4 to 8 mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  

Assignment of a 100 percent evaluation is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80 mg%; or, creatinine more than 8 mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. §§ 4.104, 4.115a, (DCs 7101, 7541).  

In the instant case, there is no evidence of renal dysfunction in any of the medical reports of record.  The VA examinations and outpatient notes during the pendency of this appeal, including on the most recent VA examination in April 2010, showed no clinical or diagnostic evidence of renal dysfunction.  Therefore, a compensable evaluation under DC 7541 is not warranted in this case.  

However, the evidence does show that the Veteran has been taking medication (Lisinopril) for control of his hypertension since at least as early as May 1999.  While the RO found that there was no evidence of record of a diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or diastolic pressure predominantly 100 or more requiring continuous medication for control, it is reasonable to assume the Veteran was started on hypertensive medication by a private physician years before he ever sought medical treatment by VA to control his hypertension.  Unfortunately, the private treatment records are unavailable and, therefore, the specific diastolic/systolic pressures readings prior to being started on medication, are not known.  

Under DC 7101, a minimum evaluation of 10 percent is assigned for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned when diastolic pressure is predominantly 110 or more; or systolic pressure is predominantly 200 or more.  A 40 percent rating is assigned when diastolic pressure is predominantly 120 or more.  A 60 percent rating is assigned when diastolic pressure is predominantly 130 or more.  

Finding all reasonable doubt in favor of the Veteran, the Board concludes that an increased rating to 10 percent for hypertension is warranted on the assumption he had the necessary blood pressure reading history which would have prompted the initiation of medicinal therapy.  However, there is no evidence that the Veteran's hypertension has been manifested by diastolic pressure measuring predominantly 110 or more; or systolic pressure predominantly 200 or more at anytime during the pendency of this appeal.  In fact, the highest systolic pressure measured during the entire appeal period was 170, recorded on VA outpatient notes in January and November 2008, and the highest diastolic pressure reading was 97 in November 2008.  Accordingly, an evaluation in excess of 10 percent for hypertension not warranted.  

Erectile Dysfunction

The Veteran's erectile dysfunction has been evaluated as noncompensably disabling under DC 7522, which provides for a 20 percent rating for deformity of the penis with loss of erectile power.  

In order to be assigned a 20 percent evaluation, two distinct elements are required: the veteran must have a penile deformity and the loss of erectile power.  38 C.F.R. § 4.115b, DC 7522 (2011).  

It should be noted that the Veteran has already been granted special monthly compensation under 38 C.F.R. § 3.350(a), based on loss of use of a creative organ.  However, the question before the Board is whether a schedular compensable rating should be assigned under the Rating Schedule for erectile dysfunction.  

Based on the evidence of record, the Board finds that an evaluation higher than zero percent for erectile dysfunction is not warranted.  While the Veteran may have loss of erectile power, the medical evidence of record neither indicates nor does the Veteran contend that he has any deformity of his penis.  

Moreover, the Veteran was examined by VA twice during the pendency of this appeal (July 2008 and April 2010), for the specific purpose of determining the nature and severity of his erectile dysfunction.  The Veteran's penis and scrotum were normal on both occasions.  Furthermore, a review of all of the medical reports of record from 2002 to the present do not show any deformity of the penis.  Without evidence of deformity of the penis, there is no basis for the assignment of a compensable evaluation.  

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

For the reasons discussed above, the Board finds that the manifestations of the Veteran's diabetes mellitus, peripheral neuropathy of the lower extremities, diabetic retinopathy, hypertension and erectile dysfunction are consistent with the schedular criteria, and there is no objective or competent medical evidence that any manifestation related to the service-connected disabilities are unusual or exceptional.  The schedular rating criteria adequately contemplate the degree of impairment caused by the disabilities, and provides for increased ratings for additional symptoms.  In view of this, referral of this case for extraschedular consideration is not in order.  

Additionally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Id.  

Here, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  The Veteran retired in 2007 having reached the retirement age for his occupation (teacher) and there is no indication that he is seeking employment.  Moreover, the objective findings of record do not show or otherwise suggest that the disabilities at issue on appeal would preclude substantially gainful employment, and indeed he does not contend otherwise.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the Veteran's claim.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

ORDER

An increased evaluation for diabetes mellitus is denied.  

An increased evaluation for peripheral neuropathy of the right lower extremity is denied.  

An increased evaluation for peripheral neuropathy of the left lower extremity is denied.  

An increased evaluation for diabetic retinopathy is denied.  

An increased evaluation to 10 percent, and no higher, for hypertension with early manifestations of diabetic nephropathy, is granted subject to VA laws and regulation pertaining to the payment of monetary benefits.  

An initial compensable evaluation for erectile dysfunction is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


